 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702
 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077
10 Attorneys for Plaintiff Intel Corporation
11 ALTO LITIGATION, PC
     Bahram Seyedin-Noor (Bar No. 203244)
12   bahram@altolit.com
     Daniel Sakaguchi (Bar No. 222722)
13   daniel@altolit.com
     Bryan Ketroser (Bar No. 239105)
14   bryan@altolit.com
     Monica Mucchetti Eno (Bar No. 164107)
15   monica@altolit.com
   4 Embarcadero Center, Suite 1400
16 San Francisco, CA 94111
   Telephone: (415) 779-2586
17 Facsimile: (866) 654-7207
18 Attorneys for Defendant Doyle Rivers
19
                                 UNITED STATES DISTRICT COURT
20
                                 EASTERN DISTRICT OF CALIFORNIA
21
                                      SACRAMENTO DIVISION
22
     INTEL CORPORATION,                         Case No. 2:18-cv-03061-MCE-AC
23
                   Plaintiff,                   ORDER EXTENDING TEMPORARY
24                                              RESTRAINING ORDER THROUGH
            vs.                                 MARCH 1, 2019
25
   DOYLE RIVERS, an individual, and DOES 1      Judge: Hon. Morrison C. England, Jr.
26 through 10, inclusive,                       Crtrm.: 7
27                 Defendants.
28


                                                             Case No. 2:18-cv-03061-MCE-AC
             ORDER EXTENDING TEMPORARY RESTRAINING ORDER THROUGH MARCH 1, 2019
 1                                                ORDER

 2          The Court has read and considered the parties’ Joint Report dated February 21, 2019. In it,
 3 the parties report that the inspection of Defendant Doyle Rivers’ personal computer and printers
 4 pursuant to the Court’s Temporary Restraining Order and Inspection Order (ECF No. 36) is not
 5 yet complete. The Court understands that the parties stipulate and agree that the Court’s
 6 Temporary Restraining Order (ECF No. 36) shall remain in effect through March 1, 2019, to
 7 permit the inspection to be completed and the parties to confer regarding its results. The Court
 8 understands that the parties further agree to submit to the Court a Joint Report on that date

 9 regarding the status of the inspection and whether a preliminary injunction should issue.
10          In light of the parties’ Joint Report and stipulation to extend the Temporary Restraining
11 Order, and good cause appearing therefor,
12          IT IS ORDERED that the Temporary Restraining Order against Defendant Doyle Rivers
13 (ECF No. 36) is EXTENDED through March 1, 2019 pursuant to the parties’ stipulation;
14          IT IS FURTHER ORDERED that the parties shall submit a Joint Report no later than
15 March 1, 2019, regarding (1) the status of the inspection and (2) the parties’ positions on the need
16 for a preliminary injunction.
17          IT IS SO ORDERED.
18 Dated: February 25, 2019
19
20
21
22
23
24
25
26
27
28

                                            -1-               Case No. 2:18-cv-03061-MCE-AC
              ORDER EXTENDING TEMPORARY RESTRAINING ORDER THROUGH MARCH 1, 2019
